    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 1 of 10
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           January 12, 2021
                      UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

OLGA BLAKLEY, M.D., P.A., ET AL., §
                                  §
    Plaintiffs.                   §
                                  §
VS.                               § CIVIL ACTION NO. 4:20-CV-02962
                                  §
NORMAND F. PIZZA, ET AL.,         §
                                  §
    Defendants.                   §

               MEMORANDUM AND RECOMMENDATION

      Before me is Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(2)

(“Motion to Dismiss”). See Dkt. 10. In the Motion to Dismiss, Defendants Normand

F. Pizza (“Pizza”) and Milling Benson Woodward LLP (“Milling Benson”) argue

that this case should be dismissed for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2). Having reviewed the parties’ briefing on the

Motion to Dismiss, and analyzed the applicable law, I recommend that the Motion

to Dismiss be GRANTED.

                                BACKGROUND

      Milling Benson is a Louisiana law firm with four offices scattered across

Louisiana. Pizza is a partner at Milling Benson and is licensed to practice law in

the State of Louisiana. According to Plaintiffs’ lawsuit: “On or about May 2013 Olga

P. Blakley M.D. [(“Blakley”)] retained Pizza and his firm, Milling Benson

Woodward LLP, to represent her in [a] matter with [the] Louisiana State Board of

Medical Examiners.” Dkt. 1-2 at 5.
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 2 of 10




      Blakley, a Texas resident, originally filed this case in state court in Fort Bend

County against Milling Benson and Pizza. In her original lawsuit, which was timely

removed to federal court, Blakley alleges that Pizza falsely “represented himself as

an expert in successfully representing Medical Doctors before the [Louisiana State

Board of Medical Examiners] and effectively and inexpensively resolving their

matters.” Id. In what is, effectively, a legal malpractice claim, Blakley alleges that

Milling Benson and Pizza overcharged Blakley and performed “useless and

unnecessary” work on her behalf. Id. at 7. The sole cause of action is a

fraud/fraudulent representation claim in which Blakley avers that Milling Benson

and Pizza falsely “represented that they would provide an effective defense to

resolve the [Louisiana] matter.” Id. at 6.1

                               LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(2) allows for dismissal of an action

when a court lacks personal jurisdiction over the defendant. “When a nonresident

defendant challenges personal jurisdiction, the plaintiff bears the burden of

establishing the district court’s jurisdiction over the defendant.” Mink v. AAAA

Dev. LLC, 190 F.3d 333, 335 (5th Cir. 1999). In deciding whether the plaintiff has

met that burden at this early stage in the case, “the court must accept as true all

uncontroverted allegations in the complaint and must resolve any factual disputes


1There are two additional plaintiffs in this case: Natalie Blakley and Julia Blakley. It
appears from the operative pleading that these two individuals are Blakley’s minor
children, who allegedly endured adverse health consequences as a result of the stress
caused by Milling Benson and Pizza.

                                           2
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 3 of 10




in favor of the plaintiff.” ITL Int’l, Inc. v. Constenla, S.A., 669 F.3d 493, 496 (5th

Cir. 2012). To determine whether personal jurisdiction exists over a defendant, the

district court may consider “affidavits, interrogatories, depositions, oral testimony,

or any combination of the recognized methods of discovery.” Stuart v. Spademan,

772 F.2d 1185, 1192 (5th Cir. 1985). When a district court rules on a Rule 12(b)(2)

motion without an evidentiary hearing, as is the case here, the plaintiff may

establish personal jurisdiction by presenting a prima facie case that personal

jurisdiction is proper. See Luv N’ Care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469

(5th Cir. 2006). After a plaintiff makes his prima facie case, the burden then shifts

to the defendant to “present a compelling case that the presence of some other

considerations would render jurisdiction unreasonable.” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 477 (1985).

      “A federal district court sitting in diversity may exercise personal

jurisdiction over a nonresident defendant if (1) the long-arm statute of the forum

state confers personal jurisdiction over that defendant; and (2) exercise of such

jurisdiction by the forum state is consistent with due process under the United

States Constitution.” Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999).

“Because the Texas long-arm statute extends to the limits of federal due process,

the two-step inquiry reduces to only the federal due process analysis.” Halliburton

Energy Servs., Inc. v. Ironshore Specialty Ins. Co., 921 F.3d 522, 539 (5th Cir.

2019). “To comport with due process demands, a plaintiff in a diversity case must

establish that the non-resident defendant purposely availed himself of the benefits

                                          3
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 4 of 10




and protections of the forum state by establishing minimum contacts with the state

and that the exercise of jurisdiction does not offend traditional notions of fair play

and substantial justice.” Zoch v. Magna Seating (Ger.) GmbH, 810 F. App’x 285,

288 (5th Cir. 2020) (cleaned up).

      The United States Supreme Court has recognized two kinds of personal

jurisdiction: general jurisdiction and specific jurisdiction. See Bristol-Myers

Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1779–80 (2017). General

jurisdiction exists over a non-resident defendant when its “affiliations with the

State are so ‘continuous and systematic’ as to render them essentially at home in

the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011). The specific-jurisdiction inquiry “focuses on the relationship among

the defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 284

(2014) (quotation omitted). For this reason, “specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that

establishes jurisdiction.” Goodyear, 564 U.S. at 919 (quotation omitted). Specific

jurisdiction is proper when the plaintiff alleges a cause of action that grows out of

or relates to a contact between the defendant and the forum state. See Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). The Fifth

Circuit “uses a three-step analysis for specific jurisdiction: (1) whether the

defendant has minimum contacts with the forum state, i.e., whether it purposely

directed its activities toward the forum state or purposefully availed itself of the

privileges of conducting activities there; (2) whether the plaintiff’s cause of action

                                          4
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 5 of 10




arises out of or results from the defendant’s forum-related contacts; and (3)

whether the exercise of personal jurisdiction is fair and reasonable.” Ward v.

Rhode, 544 F. App’x, 349, 352 (5th Cir. 2013) (quotation omitted). “Specific

jurisdiction should be determined on a case-by-case basis under the facts of each

individual case.” Zoch, 810 F. App’x at 293.

                                    ANALYSIS

      Blakley does not argue that general jurisdiction exists in this case, as Milling

Benson and Pizza’s contacts with the Lone Star State are far from continuous and

systematic. Indeed, the operative pleading acknowledges that Milling Benson is “a

professional limited liability company organized and existing in the [S]tate of

Louisiana” and Pizza is a licensed Louisiana lawyer with “his usual place of

business” located in Mandeville, Louisiana. Dkt. 1-2 at 4–5. Instead, Blakley argues

that this Court has specific jurisdiction over Milling Benson and Pizza because she

resides in Texas, the attorney-client relationship was formed in Texas, and because

Milling Benson and Pizza directed multiple communications into Texas.

      Unsurprisingly, I am not the first member of the judiciary to address the

propriety of exercising specific jurisdiction over nonresident attorneys. My reading

of the relevant case law uncovers a few basic underlying principles worth

mentioning. First, the “mere existence of an attorney-client relationship,

unaccompanied by other sufficient contacts with the forum, does not confer

personal jurisdiction over the non-resident in the forum state; more is required.”

Ahrens & DeAngeli, P.L.L.C. v. Flinn, 318 S.W.3d 474, 484 (Tex. App.—Dallas

                                          5
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 6 of 10




2010, pet. denied) (quotation omitted). See also Holt Oil & Gas Corp. v. Harvey,

801 F.2d 773, 778 (5th Cir. 1986) (“merely contracting with a resident of the forum

state is insufficient to subject the nonresident to the forum’s jurisdiction”); Gray,

Ritter & Graham, PC v. Goldman Phipps PLLC, 511 S.W.3d 639, 657 (Tex. App.—

Corpus Christi 2015, pet. denied) (For specific jurisdiction, “a nonresident

attorney’s act of entering into an attorney-client relationship with a Texas resident,

standing alone, does not provide the minimum contacts necessary to support

personal jurisdiction over the nonresident attorney.”).

      Second, “where the underlying case involves a legal malpractice action, the

focus for personal jurisdiction purposes should be on where the attorneys

performed the legal work at issue.” Abilene Diagnostic Clinic, PLLC v. Paley,

Rothman, Goldstein, Rosenberg, Eig & Cooper, Chartered., 364 S.W.3d 359, 365–

66 (Tex. App.—Eastland 2012, no pet.) (Texas did not have specific jurisdiction

over Maryland attorney arising from errors attorney allegedly made in drafting

defined benefit plans for member physicians because attorney and firm did not

purposefully avail themselves of benefits and protections of Texas law). See also

Ahrens, 318 S.W. 3d at 484–85 (specific jurisdiction did not exist in Texas over

Washington law firm where the legal work at issue “was performed in Washington

or Idaho [for a Texas client], and the communications were made from there to

Texas”).

      Third, the nonresident lawyers must undertake “specific, purposeful act[s]

through which [they] can be said to have sought a benefit by availing [themselves]

                                          6
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 7 of 10




of the jurisdiction.” Ahrens, 318 S.W. 3d at 479 (quotation omitted). “For example,

the nonresident attorney must take affirmative action to promote business within

the forum state.” Id. at 484. “Telephone calls and correspondence as activities

directed at the forum state are generally insufficient.” Id. See also Freudensprung

v. Offshore Tech. Servs., Inc., 379 F.3d 327, 344 (5th Cir. 2004) (“[T]his Court has

repeatedly held that the combination of mailing payments to the forum state,

engaging in communications related to the execution and performance of the

contract, and the existence of a contract between the nonresident defendant and a

resident of the forum are insufficient to establish the minimum contacts necessary

to support the exercise of specific personal jurisdiction over the nonresident

defendant.”).

      Applying these well-settled principles here, it is crystal clear that a federal

court in Texas does not have specific jurisdiction over Milling Benson and Pizza.

Blakley hired Milling Benson, a Louisiana law firm, and Pizza, a Louisiana lawyer,

to represent her in proceedings before an administrative body in Louisiana. This

matter did not arise from, or relate to, activities conducted in Texas. Tellingly,

there is no claim that Milling Benson and Pizza performed any work in Texas in

connection with this engagement, or that they travelled to Texas in furtherance of

their representation on this matter. “The mere existence of an attorney-client

relationship between the out-of-state attorneys here and [Blakley] does not confer

personal jurisdiction, and there is no evidence that [Pizza] or any member of the

law firm promoted or solicited business in Texas.” Ahrens, 318 S.W.3d at 484.

                                         7
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 8 of 10




      Blakley argues that there is a Texas connection because Milling Benson and

Pizza “placed phone calls into Texas, sent mail into Texas, sent electronic mails

into Texas, . . .and did send bills and status reports into Texas.” Dkt. 16 at 4. As

already noted, this level of contact with Texas is wholly insufficient to support

purposeful availment for purposes of specific jurisdiction. See Geo-Chevron Ortiz,

Ranch #2 v. Woodworth, No. 04-06-00412-CV, 2007 WL 671340, at *5 (Tex.

App.—San Antonio Mar. 7, 2007, pet. denied) (no specific jurisdiction in Texas for

Georgia   lawyer   handling    Georgia    litigation   for   Texas   client   despite

communications directed to client in Texas); Credit Com. de Fr., S.A. v. Morales,

195 S.W.3d 209, 220–21 (Tex. App.—San Antonio 2006, pet. denied) (holding that

“minimum contacts may not be satisfied by merely engaging in communications

with a Texas corporation during performance of a contract”); Daniels v. Blodgett,

No. 05-04-00626-CV, 2005 WL 1120010, at *3 (Tex. App.—Dallas May 12, 2005,

no pet.) (nonresident attorney not subject to specific jurisdiction in Texas based

solely on telephone conversations directed to Texas client); Myers v. Emery, 697

S.W.2d 26, 32 (Tex. App.—Dallas 1985, no writ) (holding that Oklahoma law firm

hired to handle Oklahoma litigation not subject to specific jurisdiction in Texas

despite sending documents and directing phone calls to Texas client).

      Claiming that she signed the Milling Benson engagement letter at her home

in Fort Bend County, Texas, Blakley argues that somehow independently gives rise

to specific jurisdiction over Milling Benson and Pizza. She is mistaken. For

jurisdictional purposes, the place Blakley signed the engagement letter is

                                         8
    Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 9 of 10




irrelevant. Blakley cannot create specific jurisdiction by signing the engagement

letter in the locale of her choosing. The only relevant contacts are the contacts

Milling Benson and Pizza, as defendants, had with the forum. See Walden, 571 U.S.

at 284 (“We have consistently rejected attempts to satisfy the defendant-focused

‘minimum contacts’ inquiry by demonstrating contacts between the plaintiff (or

third parties) and the forum State.”). Blakley’s unilateral activity is not sufficient

to hale out-of-state residents like Milling Benson and Pizza into a Texas court. See

Proskauer Rose, LLP v. Pelican Trading, Inc., No. 14-08-00283-CV, 2009 WL

242993, at *4 (Tex. App.—Houston [14th Dist.] Feb. 3, 2009, no pet.) (holding that

Texas client’s signing an engagement letter in Texas and sending the agreement

with a check to an out-of-state law firm were not contacts for the purposeful

availment analysis).

        Finally, Blakley claims that she suffered injury in Texas. That, however, is

also insufficient to give rise to specific jurisdiction. See Mullins v. TestAmerica,

Inc., 564 F.3d 386, 401 (5th Cir. 2009) (“The plaintiff’s residence in the forum, and

suffering of harm there, will not alone support personal jurisdiction.” (cleaned

up)).

        In sum, any contacts Milling Benson and Pizza had with the State of Texas

arising from their representation of Blakley before the Louisiana State Board of

Medical Examiners were minimal and fortuitous and not the result of purposefully

conducted activities within Texas. Put another way, the contacts related to Milling

Benson and Pizza’s “legal representation of [Blakley] are not the type of contacts

                                          9
   Case 4:20-cv-02962 Document 37 Filed on 01/12/21 in TXSD Page 10 of 10




that show [they] purposefully availed [themselves] of the benefits and protections

of Texas law.” Ahrens, 318 S.W.3d at 485. Accordingly, this case should be

dismissed for a lack of personal jurisdiction.

                                 CONCLUSION

      For the reasons identified above, I RECOMMEND that the Motion to

Dismiss be GRANTED.

      The Clerk shall provide copies of this Memorandum and Recommendation

to the respective parties who have fourteen days from the receipt thereof to file

written objections pursuant to Federal Rule of Civil Procedure 72(b) and General

Order 2002–13. Failure to file written objections within the time period mentioned

shall bar an aggrieved party from attacking the factual findings and legal

conclusions on appeal.

      SIGNED this 12th day of January 2021.




                                       ______________________________
                                               ANDREW M. EDISON
                                        UNITED STATES MAGISTRATE JUDGE




                                         10
